DETAILED ACTION
Status of Claims
In the response filed September 13, 2021, claim 1 was amended. Claims 13 and 14 were added, and Claims 2 and 10-12 were previously canceled. Claims 1 and 3-9, 13, and 14 are pending in the current application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.
 

Response to Arguments
Applicant's arguments with the respect to the rejection under 35 U.S.C. 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wormald et al. (US 2010/0035589 A1) in view of Cusack (US 2014/0297417 A1) in further view of in further view of Nordstrom et al. (US 2013/0185368 A1).

Regarding claim 1, Wormald discloses an advertisement providing system comprising: 
an advertisement providing application configured to be installed in a user terminal (Paragraph [0027]: a portal application is provided that can be used on a mobile device, either at predetermined or event driven times or by sensing a user initiation, to display relevant advertising content to the user at convenient times and [0071]: it can be seen that the portal application 60 in this example resides on the mobile device); and 
an advertisement providing server configured to provide an advertisement through the advertisement providing application installed in the user terminal (Fig. 12; Paragraph [0072]: The portal advertising server 298a has access to an advertising content data store 326, which typically contains all available LBS content 302, including that which is relevant to the user of the mobile device 100 shown in FIG. 12 as well as other users of other mobile devices 100 that are not shown.  In other words, the advertising content 326 at the intermediary contains the unfiltered content that is filtered per-user by the portal advertising server 298a when generating the advertising content 302a that is sent to the mobile device), 
the content log 323 can combine both user input and can gather, track and record usage data as desired.  The portal profile 62 may also include user request data 324 that specifies certain content that the user wishes to see or any other requests or preferences that the user wishes to specify), 
wherein the advertisement providing server is configured to receive the advertisement to be displayed on the display of the user terminal from an advertiser (Paragraph [0073]: The advertising content 327 can be pushed to the portal advertising server 298b by the advertising content provider), 
wherein the advertisement providing server is configured to store the received advertisement from the advertiser in relation with a category information (Paragraph [0072]: The portal advertising server 298a has access to an advertising content data store 326, which typically contains all available LBS content 302, including that which is relevant to the user of the mobile device), 
wherein the advertisement providing server is configured to select the category information corresponding to the category selection information received from the advertisement providing application (Paragraph [0072]: the advertising content 326 at the intermediary contains the unfiltered content that is filtered per-user by the portal advertising server 298a when generating the advertising content 302a that is sent to the mobile device), 
wherein the advertisement providing server is configured to provide the advertisement in relation with the selected category information to the user terminal (Paragraph [0072]: the advertising content 326 at the intermediary contains the unfiltered content that is filtered per-user by the portal advertising server 298a when generating the advertising content 302a that is sent to the mobile device), 
wherein the advertisement providing application is configured to provide an advertisement content associated with the advertisement displayed on the display of the user terminal if an advertisement content request input is received by a user for the advertisement displayed on the display of the user terminal (Paragraph [0083]: the content log 323 can combine both user input and can gather, track and record usage data as desired.  The portal profile 62 may also include user request data 324 that specifies certain content that the user wishes to see or any other requests or preferences that the user wishes to specify.  The portal profile 62 may also include a mechanism for determining appropriate time periods for providing advertising content to a user).
Wormald discloses the limitations above. Wormald does not explicitly disclose:
wherein the advertisement providing application is configured to display the advertisement received from the advertisement providing server on a display of the user terminal if the user terminal receives an activation request input without requiring a separate additional requesting procedure, the activation request input being to turn on the display of the user terminal when received while the display of the user terminal is turned off,
wherein the advertisement providing server is configured to provide a first reward to the user terminal if the user terminal receives the advertisement content request input making a request to provide the advertisement content associated with the advertisement, 
wherein the advertisement providing server is configured to provide a second reward to the user terminal if the advertisement is displayed on the display of the user terminal by the activation request input making a request to change a state of a display unit of the user terminal from being off to being on, 
wherein the first reward caused by the advertisement content request input is greater than the second reward caused by the activation request input, 
wherein the advertisement providing application is configured to accumulate the first reward, the second reward, or both into an accumulated reward, and 
wherein the advertisement providing application is configured to allow the user to select and designate a number of contacts among acquaintances included in a contact list of the user terminal and transmit a part of the accumulated reward for the user terminal to an acquaintance's terminal corresponding to a selected contact to provide the transmitted part of the accumulated reward, and thus share the accumulated reward with the selected contact.
Cusack teaches:
wherein the advertisement providing application is configured to display the advertisement received from the advertisement providing server on a display of the user terminal if the user terminal This ad scheduling software can be used to determine a time schedule by which the various ads will be displayed on the lockscreens of the various devices (e.g. 208, 210, 212, 214), and may optionally transmit various ad display time schedules to the various advertising display software apps running on the various devices (e.g. 208, 210, 212, 214). This schedule data can be used to control the times and durations in which the various advertising lockscreen ads are displayed, and   [0041]: The server (200) and server software (400) will also, as previously described, take ad graphics file and other metadata (e.g. URL's associated with the ad, ad display schedule information, and the like) and transmit it to the various handheld devices (406), (208, 210, 212, 214))
wherein the advertisement providing server is configured to provide a first reward to the user terminal if the user terminal receives the advertisement content request input making a request to provide the advertisement content associated with the advertisement (Paragraphs [0013]: users are further incentivized to allow advertisements to be displayed on their device's lockscreens through a money payment system. Here for example, users may receive nominal money payments for simply keeping their device's lockscreen advertising software active, and for viewing the lockscreen ads (such as by unlocking the device) according to an established reimbursement schedule. Although this money for viewing lockscreen ads tradeoff will increase advertising costs to some extent, advertisers may justify this added expense because in addition to direct ad viewing by demographically targeted users, the user of the lockscreen ad equipped device may also access the product for sale directly from the lockscreen with an active button as well as show or relay various lockscreen ads to friends and associates by using screen capture),
wherein the advertisement providing server is configured to provide a second reward to the user terminal if the advertisement is displayed on the display of the user terminal by the activation request input making a request to change a state of a display unit of the user terminal from being off to being on (Paragraph [0013]: users are further incentivized to allow advertisements to be displayed on their device's lockscreens through a money payment system. Here for example, users may receive nominal money payments for simply keeping their device's lockscreen advertising software active, and for viewing the lockscreen ads (such as by unlocking the device) according to an established reimbursement schedule. Although this money for viewing lockscreen ads tradeoff will increase advertising costs to some extent, advertisers may justify this added expense because in addition to direct ad viewing by demographically targeted users, the user of the lockscreen ad equipped device may also access the product for sale directly from the lockscreen with an active button as well as show or relay various lockscreen ads to friends and associates by using screen capture).
wherein the first reward caused by the advertisement content request input is greater than the second reward caused by the activation request input (Paragraph [0040]: Depending on how the device user rewards system is set up, the server software may, for example credit the user's account a certain amount of money (e.g. 1-10 cents a day) for every day that the app is active), and 
wherein the advertisement providing application is configured to accumulate the first reward, the second reward, or both into an accumulated reward (Paragraph [0040]: Depending on how the device user rewards system is set up, the server software may, for example credit the user's account a certain amount of money (e.g. 1-10 cents a day) for every day that the app is active).
Nordstrom teaches:
wherein the advertisement providing application is configured to allow the user to select and designate a number of contacts among acquaintances included in a contact list of the user terminal and transmit a part of the accumulated reward for the user terminal to an acquaintance's terminal corresponding to a selected contact to provide the transmitted part of the accumulated reward, and thus share the accumulated reward with the selected contact (Paragraph [0078]: The system 26 can display at the residents' mobile devices lists of people who may currently be near the building and potentially open to dinner. A mobile device user, i.e., a resident, can select friends displayed on the list who may be in the vicinity and willing to go to dinner. The system can identify if there is a set of K or more users all of which form a clique or other group (i.e., each of the users has picked all the (K-1) users). Here, the system 26 can notify each user about this opportunity, and the K user may together redeem the coupon. A commission or other incentive may be earned by a provider for coordinating these people to visit the restaurant).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Wormald to disclose wherein the advertisement providing application is configured to display the advertisement received from the advertisement providing server on a display of the user terminal if the user terminal receives an activation request input without requiring a separate additional requesting procedure, the activation request input being to turn on the display of the user terminal when received while the display of the user terminal is turned off, wherein the advertisement providing server is configured to provide a first reward to the user terminal if the user terminal receives the advertisement content request input making a request to provide the advertisement content associated with the advertisement, wherein the advertisement providing server is configured to provide a second reward to the user terminal if the advertisement is displayed on the display of the user terminal by the activation request input making a request to change a state of a display unit of the user terminal from being off to being on, wherein the first reward caused by the advertisement content request input is greater than the second reward caused by the activation request input, wherein the advertisement providing application is configured to accumulate the first reward, the second reward, or both into an accumulated reward as taught by Cusack because it would have effectively improved the content distribution to the user terminal. Wormald discloses a portal application that can be used on a mobile device to display relevant advertising content to the user at convenient times (Wormald Abstract). Using the method and system of using smartphone lockscreens as personal advertising billboards of Cusack would increase user interaction with the advertising platform in response to multimedia content and receive coupons and/or purchase items offered through the displayed advertising, while attracting new clients and tracking user records over time.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Wormald, in view of Cusack, to disclose wherein the advertisement providing application is configured to allow the user to select and designate a number of contacts among acquaintances included in a contact list of the user terminal and transmit a part of the accumulated reward for the user terminal to an acquaintance's terminal corresponding to a selected contact to provide the transmitted part of the 
Regarding claim 3, Wormald discloses wherein the advertisement providing server provides the advertisement to the user terminal if the user terminal receives the activation request input from a user (Paragraph [0088]: It can therefore be seen that the portal application 60 can be used on the mobile device 100, either at predetermined or event driven times or by user initiation, to display relevant advertising content 302 to the user at convenient times).
Regarding claim 4, Wormald discloses wherein the advertisement providing application is configured to provide a time information to the advertisement providing server, wherein the time information comprises when the activation request input is received by the user terminal (Paragraph [0074]: It may be noted that the portal browser 331 may also be launched on its own, i.e. without any other application currently running, for example if the idle event is a time-based event such as when a user is expected to be commuting on the subway or waiting for a flight etc. It will be appreciated that in various embodiments, calendar data can be used to determine idle time, e.g. 1 hour before a flight), 
wherein the advertisement providing server is configured to store the received advertisement from the advertiser in relation with a specific time information to be displayed on the display of the user terminal (Paragraph [0073]), 
wherein the advertisement providing server is configured to select the specific time information corresponding to the time information received from the advertisement providing application (Paragraph [0074]), and 

Regarding claim 5, Wormald discloses wherein the advertisement providing server is configured to provide a specific time information and an advertisement in relation with the specific time information (Paragraph [0074]), and 
wherein the advertisement providing application is configured to display the advertisement in relation with the specific time information on the display of the user terminal if the user terminal receives the activation request input at the time corresponding to the specific time information (Paragraph [0074]).
Regarding claim 6, Wormald discloses wherein the advertisement content comprises at least one selected from the group consisting of detailed information about an advertised item, promotional information of an advertised brand, a web page of an advertised brand, and a web page for purchasing an advertised item (Paragraph [0074]: portal browser to provide advertising content).
Regarding claim 7, Wormald discloses wherein the advertisement content request input comprises one of a click input to the advertisement displayed on the display of the user terminal or a lock release requesting input to the user terminal (Paragraph [0054]: click-through to an advertiser’s website).
Regarding claim 9, Wormald discloses wherein the advertisement providing server is configured to provide the advertisement content associated with the advertisement displayed on the display of the user terminal if the user terminal receives the advertisement content request input (Paragraph [0083]).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wormald et al. (US 2010/0035589 A1) in view of  Cusack (US 2014/0297417 A1) in further view of Nordstrom et al. (US 2013/0185368 A1) in further view of Fujimaki (US 2008/0046921 A1).

Regarding claim 8, Wormald, in view of Cusack and Nordstrom, does not explicitly disclose:
 wherein the advertisement providing application is configured to provide the advertisement content on a standby screen if the advertisement content request input is the lock release requesting input, the standby screen being an unlocked state of the user terminal.

wherein the advertisement providing application is configured to provide the advertisement content on a standby screen if the advertisement content request input is the lock release requesting input, the standby screen being an unlocked state of the user terminal (Paragraph [0075]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention to modify Wormald, in view of Cusack and Nordstrom, to provide the advertisement content on a standby screen as taught by Fujimaki because it would have effectively improved the content distribution to the user terminal. Wormald, in view of Cusack and Nordstrom, discloses a portal application that can be used on a mobile device to display relevant advertising content to the user at convenient times (Wormald Abstract). Using the advertisement display method of Fujimaki would provide content which will keep the user interested in the portable electronic device during a standby screen function.


Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.











Conclusion
                                                                                                                                                                                           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621